         Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 1 of 11

                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF PUERTO RICO

                                                               CIVIL ACTION
                Keishla D. Negron-Ortiz                        Case No. 3:18-cv-2001
                        Plaintiff                              Employment Discrimination
                           v.                                     • GENDER/SEX
    Collins Aerospace d/b/a UTC Aerospace Systems                 • PREGNANCY
                a/k/a Rockwell Collins,                        Demand for Jury Trial
  Caribbean Temporary Services Holdings LLC d/b/a
  Caribbean Temporary Services, Inc. d/b/a Caribbean
          Temporary Services, LLC a/k/a CTS
                      Defendants

                                         COMPLAINT

                                       INTRODUCTION

       1.      Plaintiff Keishla D. Negron-Ortiz brings this civil action pursuant to Title VII of

the Civil Rights Act and the Americans with Disabilities Act to remedy acts of employment

discrimination perpetrated against her. Plaintiff contends unlawful acts of discrimination because

of her gender/pregnancy and temporary disability, were perpetrated against her by defendants

Collins Aerospace d/b/a UTC Aerospace Systems a/k/a Rockwell Collins and Caribbean

Temporary Services Holdings LLC d/b/a Caribbean Temporary Services, Inc. d/b/a Caribbean

Temporary Services, LLC a/k/a CTS (Hereinafter “Defendants”) which led to led to her wrongful

termination of employment, when her employer refused to reinstate her back to the workplace

upon completion of her maternity leave. Defendants engaged in unlawful gender discrimination.

       2.      At all relevant times plaintiff was employed by defendant Collins Aerospace d/b/a

UTC Aerospace Systems a/k/a Rockwell Collins thru a joint employer relationship with CTS, at

its Santa Isabel facility under direct supervision of male Collins Aerospace d/b/a UTC Aerospace

Systems a/k/a Rockwell Collins Supervisors. (UTC) Her UTC Aerospace Systems supervisor had

complete control of her work environment: Including work materials, employee training,

evaluation and procedures. Defendants failed to treat plaintiff in a non-discriminatory manner, and

plaintiff’s unlawful termination of employment by Supervisors occurred on or about June 27, 2016.



                                                1
         Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 2 of 11

       3.      The employer used her services when it felt the need prior to her pregnancy, but

later refused to reinstate her back to work immediately after her maternity leave. Her employer

engaged in unlawful gender/sex discrimination because of pregnancy and excluded her from work.

       4.      Plaintiff was subjected to workplace discrimination because of gender/pregnancy

and temporary disability, while similarly situated male employees were treated more favorably by

her employers. Plaintiff was also subjected to discrimination because of her known or perceived

temporary disability related to her pregnancy. Her supervisors made remarks to the effect that they

didn’t want pregnant women and/or women with pregnancy related medical conditions working,

remarks made exclusively because of plaintiff’s gender and her request for the maternity leave.

       5.      Upon plaintiff’s work exclusion on or about June 27, 2016, male employees were

put to perform plaintiff’s tasks. Plaintiff was de facto replaced by a male employee. Plaintiff was

subjected to disparate treatment, and defendants unlawfully excluded her from work in violation

of Federal and Puerto Rico’s Antidiscrimination Laws. At all relevant times she was employed by

defendants, under direct supervision of co-defendants Collins Aerospace d/b/a UTC Aerospace

Systems a/k/a Rockwell Collins. Defendants failed to treat her in a non-discriminatory manner.

       6.      Plaintiff respectfully asks the Court to find defendants in violation of Federal

Antidiscrimination Laws, specifically Title VII of the Civil Rights Act, the Americans with

Disabilities Act, as amended, and Puerto Rico laws, and to award the relief requested below.

Defendants violated her rights under Federal and Puerto Rico law, and plaintiff seeks what is fair

and just, compensatory, punitive damages, and attorney fees.

                                        JURISDICTION

       7.      This Honorable Court has original jurisdiction over Plaintiff’s federal claims set

forth in this complaint pursuant to 28 U.S.C. §1331 (federal question), and pursuant to Title VII

of the Civil Rights Act of 1964, 42 U.S.C. §2000e-2, the Americans with Disabilities Act of 1990,

as amended (“ADA”), 42 U.S.C. §12101 et. seq., codified 42 U.S.C. §§12112-12117 (amended by

the Civil Rights Act of 1991, Pub. L. No. 102-166), and this Court may also exercise supplemental

                                                2
          Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 3 of 11

jurisdiction over Plaintiff’s state law claims under 28 U.S.C. §1367 (a) because those arise from

the same nucleus of operative facts as Plaintiff’s federal claims.

        8.      Venue properly lies before this Court under 28 U.S.C. §1391(b) and 42 U.S.C.

Section 2000e-5(f) (3), as plaintiff was employed in Puerto Rico. The plaintiff is a resident of the

Commonwealth of Puerto Rico and the acts and/or omissions giving rise to Plaintiff’s claim have

occurred in this district. A substantial part of the events giving rise to this suit arose on defendant’s

premises, located in the Commonwealth of Puerto Rico. Accordingly, under 29 U.S.C. §1391 (b)

(2), venue lies in this judicial district.

        9.      Prior to filing this lawsuit, plaintiff filed charges with the U.S. Equal Employment

Opportunity Commission (“EEOC”), where she charged defendants with discrimination based on

gender/sex and temporary disability (pregnancy). The charges placed defendants on notice of her

claims under Federal employment statutes. She received a Notice of Right to Sue dated September

26, 2018 for EEOC Charge No. 16H-2016-00485 and another Notice of Right to Sue dated October

16, 2018, for EEOC Charge No. 16H-2016-00486.

                                              PARTIES

        10.     Plaintiff Keishla D. Negron-Ortiz (“Kesihla”) is a citizen of Santa Isabel, Puerto

Rico and at all relevant times was employed by defendants in the Commonwealth of Puerto Rico.

At all times relevant, she was also assigned to work at co-defendants Collins Aerospace d/b/a UTC

Aerospace Systems a/k/a Rockwell Collins (“UTC”), in the winding position and worked at its

Santa Isabel facility under direct supervision of the UTC Supervisors. She resides in the judicial

District of Puerto Rico. Plaintiff’s mailing address is PO Box 177, San Isabel, PR 00757, with

telephone number (787) 394-7179.

        11.     Defendant Collins Aerospace d/b/a UTC Aerospace Systems a/k/a Rockwell

Collins (“UTC”) is a for-profit foreign corporation. Based on information and belief, its registered

agent is CT Corporation System, with mailing address 361 San Francisco Street, Old San Juan, PR

00911. At all times, the plaintiff was supervised by defendant, at its Santa Isabel facility. At all

                                                   3
         Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 4 of 11

relevant times, she worked under direct supervision of UTC Supervisors, including William

Cabrera, who treated her unfavorably because of her gender, pregnancy and temporary disability.

Defendant is vicariously liable for plaintiff’s supervisors’ unlawful actions and omissions. Based

on information and belief, defendant UTC own and/or operate an Enterprise Business Unit at the

Felicia Industrial Park, Street B, Lot 14, in Santa Isabel, Puerto Rico 00757. Tel. (787) 845-4343.

Based on information and belief, UTC parent company Collins Aerospace is headquartered in

Charlotte, North Carolina. With mailing address Four Coliseum Centre, 2730 West Tyvola Road,

Charlotte NC 28217-4578. Tel. (704) 423-7000. UTC Aerospace Systems has mailing address Call

Box 2805, Santa Isabel, PR 00757.

       12.     Defendant Caribbean Temporary Services Holdings LLC d/b/a Caribbean

Temporary Services, Inc. d/b/a Caribbean Temporary Services, LLC a/k/a CTS (“CTS”) is a for-

profit limited liability company registered with the Puerto Rico Department of State. Its resident

agent is Carlos Concepcion Castro with street address Calle Claudia #9, Suite 301, Amelia

Industrial Park, Guaynabo, PR 00958 and Principal Office/Mailing Address Ave. Ponce de Leon

1431, Suite 701, San Juan PR 00901. Defendant CTS shared employer responsibility with UTC

Aerospace Systems thru a joint employer relationship to supply temporary employee staff to UTC

Aerospace Systems facility. UTC Aerospace Systems Supervisors and CTS Supervisors both

treated the plaintiff unfavorably because of gender in violation of Title VII. CTS failed to stop it.

Hereinafter defendants Collins Aerospace d/b/a UTC Aerospace Systems a/k/a Rockwell Collins

and Caribbean Temporary Services Holdings LLC d/b/a Caribbean Temporary Services, Inc. d/b/a

Caribbean Temporary Services, LLC a/k/a CTS, will be collectively referred to as “Defendants”.

       13.     Plaintiff reserves de right to amend this Complaint, if necessary, to include other

employer’s supervisors and/or entities that could be held vicariously liable for defendant’s actions.

       14.     Defendants are employees, agents, supervisory personnel and were, at all times

material to this Complaint, acting in the course and scope of employment. Defendants participated



                                                 4
         Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 5 of 11

in and/or directed the unlawful violations alleged herein or knew of the violations and failed to act

to prevent. All individual defendants are jointly liable for monetary damages alleged herein.

                                   FACTUAL ALLEGATIONS

       15.     Plaintiff Keishla D. Negron-Ortiz (“Keishla”), a female employee, began to work

for co-defendant UTC Aerospace Systems through its joint employer relationship with co-

defendant CTS, on March 2014.

       16.     During the month of March 2016, the plaintiff became ill due to pregnancy related

medical conditions, and she requested a medical leave under SINOT. She became temporarily

disabled due to her pregnancy and pregnancy related medical conditions. Due to her pregnancy

related medical conditions, she went into labor prematurely in the month of April 2016, and then

took her maternity leave.

       17.     On June 20, 2016, CTS Supervisor informed the plaintiff she was to return to work

on June 27, 2016. On June 27, 2016, then Supervisors informed she could not be placed her back

to work. Plaintiff went in person to CTS San German’s office and male Supervisor Jose Ayala

informed her she would not be returned back to work at UTC. All the while, both CTS and Collins

Aerospace d/b/a UTC Aerospace Systems a/k/a Rockwell Collins continued to recruit new

employees. Male employees kept their jobs, contracts were renewed and/or were hired for UTC.

       18.     Upon completion of her maternity leave, on or about June 27, 2016, her employers

refused to reinstate her back to work. Plaintiff was subject to unlawful termination of employment.

       19.     Plaintiff was not asked, nor allowed to return back to work at Collins Aerospace

d/b/a UTC Aerospace Systems a/k/a Rockwell Collins.

       20.     While similarly situated male employees were kept working and/or were hired.

       21.     Plaintiff was discriminated by both CTS and Collins Aerospace d/b/a UTC

Aerospace Systems a/k/a Rockwell Collins, because of gender and pregnancy. Prior to plaintiff’s

pregnancy she was never subjected to disparate treatment and discriminatory actions, including

exclusion from work. Defendants treated the plaintiff different because of her gender, pregnancy,

                                                 5
          Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 6 of 11

and pregnancy related temporary disability. As a result, defendants engaged in unlawful work

conduct by failing to reinstate the plaintiff back to work, immediately after her childbirth and her

pregnancy related leave.

        22.     At all relevant times, plaintiff was qualified for her position and over the span of

time of her employment, defendants recognized thru performance evaluations, plaintiff always met

their expectations. Defendants were aware of her gender and/or her temporary disability due to her

pregnancy related medical conditions. Plaintiff’s temporary disability was the result of her

pregnancy related medical conditions. She was an “individual with a disability” within the

meaning of 29 U.S.C. §705(20) (A) and 42 U.S.C. §12102 (1).

        23.     The employer’s alleged reason to exclude her from work and failing to reinstate her

back to work after her pregnancy, are a pretext for gender discrimination. Her supervisors sought

to exclude plaintiff because of her gender and/or pregnancy. Defendants treated her less favorably

than similarly situated male employees, because of her gender as a female and her maternity leave.

        24.     Defendants violated Company Policy prohibiting workplace discrimination, as

plaintiff was treated differently because she was a woman, pregnant and/or engaged in her

maternity leave, but failed to reinstate her back to work. Her employers failed to take immediate

corrective action. Said company policy was either ineffective or defendants employees failed to

effectively apply it to this case.

                                     Administrative Exhaustion

        25.     Plaintiff filed several EEOC Complaints charging defendants with gender and

pregnancy related temporary disability, discrimination. The EEOC issued Notices of Right to Sue,

and Plaintiff has filed this civil action within 90 days of receipt of Agency’s notices. Accordingly,

plaintiff has exhausted administrative remedies pursuant to 42 U.S.C. §2000e-5 and this Complaint

is properly filed. Plaintiff comes before this Court to seek what is deemed to be fair and just, thru

reasonable compensation for damages as result of employer’s unlawful work practices.



                                                 6
         Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 7 of 11

                                      CAUSES OF ACTIONS

       COUNT I: Gender Discrimination/Violation of Title VII of the Civil Right Act

       26.     The foregoing paragraphs are realleged and incorporated by reference herein.

       27.     Defendants’ conduct as alleged at length herein constitutes discrimination based on

gender in violation of Title VII. The stated reason for defendant’s actions were not the true reasons,

but instead were pretext to hide defendant’s discriminatory animus.

       28.     The Pregnancy Discrimination Act of 1978, as amended, amended Title VII to

prohibit sex discrimination on the basis of pregnancy. Discrimination in the workplace against a

pregnant woman is illegal under Federal law because the Pregnancy Discrimination Act (PDA)

protects the plaintiff from discrimination on the basis of her pregnancy.

       29.     Plaintiff was treated unfavorably because of her pregnancy and medical conditions

related to her pregnancy. A pregnancy considered a temporary disability. Defendant failed to return

the plaintiff back to the workplace upon completion of her maternity leave. Defendant excluded

the plaintiff from the workplace because she was a woman and because of her pregnancy.

       30.     The plaintiff was subjected to discriminatory conduct when she was unlawfully

excluded from work with a pretextual excuse and was not returned to work after her pregnancy.

This conduct was based upon and directed at plaintiff by reason of her gender. Plaintiff suffered

willful sex-based and/or gender discrimination in the workplace, and was treated unfavorably by

her employers, because she was a woman. As a result, she was treated less favorably than

male/non-disabled counterparts and subjected to disparate treatment.

       31.     The Pregnancy Discrimination Act (PDA) which amended Title VII of the

Civil Rights Act of 1964 established that discrimination on the basis of pregnancy, childbirth,

or related medical condition constitutes unlawful sex discrimination under Title VII. Women

affected by pregnancy or related conditions MUST be treated in the same manner as other

employees who are similar in their ability to work or inability to work. Pregnant employees MUST

be permitted to work as long as they are able to perform their jobs. If an employee has been absent

                                                  7
         Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 8 of 11

from work as a result of a pregnancy related condition and recovers, her employer MAY NOT

exclude her from the workplace. Under the PDA an employer cannot take adverse action against

a woman (removing from workplace or filing to reinstate after maternity leave) if her pregnancy,

childbirth or related medical condition WAS a motivating factor, even if the employer believed it

was acting in the employee’s best interest. An employer MAY NOT exclude an employee from

work simply because she was pregnant as long as she is able to continue to perform her job.

       32.     Puerto Rico’s Act No. 100, approved on June 30, 1959, as amended, is Puerto

Rico’s Employment Anti-Discrimination Act (“Ley Contra el Discrimen en el Empleo”). It

prohibits discrimination by the employer based on an employee’s gender. 29 L.P.R.A. §146.

Specifically, it prohibits employers from taking adverse action against an employee because of her

sex, with regards to the terms and conditions of employment, refusing to keep or reincorporate

employee into a job, willful deprivation of employment and/or taking adverse actions that

negatively affect employment status. It also creates a presumption.

       33.     Defendants failed to timely incorporate the plaintiff back to work after pregnancy.

    COUNT II: Violation of the Americans with Disabilities Act (42 U.S.C. §12101 et. seq.)

       34.     Plaintiff re-alleges and incorporates by reference all the preceding paragraphs and

allegations contained in the previous paragraphs as if fully set forth herein at length.

       35.     The Americans with Disabilities Act, as amended, 42 U.S.C. §12101 et. seq.,

prohibits employers from discriminating against people with disabilities in employment, including

failing to make reasonable accommodations to known limitations of otherwise qualified

individuals with disabilities, unless the employer can demonstrate that the accommodation would

impose an undue hardship. The Americans with Disabilities Act of 1990, makes it illegal to

discriminate against qualified persons with disabilities.

       36.     Plaintiff’s pregnancy and pregnancy related medical conditions were considered

temporary disability. Defendant failed to give the plaintiff timely reasonable accommodation

and/or discriminated against her because of her pregnancy and related medical conditions.

                                                  8
         Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 9 of 11

       37.     Defendants knew or had reason to know of plaintiff’s disability. Her temporary

disability affected her major life’s activities, including her ability to stand, bend, lift and work.

Plaintiff often had to take time off from work to visit physicians and engage in treatment.

       38.     Plaintiff was able to perform essential functions of her job, was a qualified

individual who had disability during period in question and was excluded because of her condition.

       39.     Plaintiff suffered adverse employment action which includes her exclusion from

the workplace because of her pregnancy. A discriminatory action motivated by her Supervisor’s

prejudice. Defendants ignored or denied the duty to reinstate the plaintiff back to the workplace.

Plaintiff’s claim also satisfies elements for a claim of discrimination under ADA.

       40.     Plaintiff’s employer denied her the opportunity to continue to work, in spite of

being qualified to work and having met work expectations. While other employees with no

disability, were allowed to continue to work.

       41.     Defendants are jointly and severally liable.

                COUNT III: Violation of Commonwealth of Puerto Rico Laws

       42.     Plaintiff re-alleges and incorporates by reference all the preceding paragraphs and

allegations contained in the previous paragraphs as if fully set forth herein at length.

                                 Working Mother Protection Act

       43.     Puerto Rico’s Working Mother Protection Act, known as “Ley de Proteccion de

Madres Obreras” as amended, prohibits employers from discriminating against employees because

of diminished working capacity resulting from pregnancy. It makes it unlawful to exclude from

the workplace, place in suspension and/or discriminate in any way against pregnant employees.

       44.     Plaintiff is entitled to doubling of damages pursuant to Puerto Rico Act No. 3, 29

L.P.R.A. §___ et seq.

       45.     Defendants unlawfully excluded the plaintiff by refusing to reinstate her back to

work after pregnancy, with a pretextual excuse. Said action was taken because of plaintiff’s gender

and her pregnancy. Defendants sought to exclude the plaintiff from work after maternity leave.

                                                  9
         Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 10 of 11

        46.      Defendants also failed to follow employee handbook’s procedures.

                                        Wrongful Termination

        47.      The foregoing paragraphs are realleged and incorporated by reference herein.

        48.      Defendants’ conduct as alleged at length herein constitutes wrongful termination of

plaintiff’s employment. In the absence of a justifiable cause, the stated reasons for defendants’

conduct were not the true reasons, but instead were pretext to hide defendants’ discriminatory

animus to remove the plaintiff because she was a woman and engaged in her maternity leave.

        49.      In the present case, the plaintiff will show with preponderance of evidence that

other similarly situated male employees were not discharged from employment. Several male

employees were kept working, rehired and/or hired. While plaintiff was selectively targeted for

exclusion from the workplace because of her gender.

        50.      Puerto Rico’s Act No. 80, approved on May 30, 1976, as amended, prohibits

employer’s wrongful termination without just cause in the Commonwealth of Puerto Rico. 29

L.P.R.A. §185a. By failing to reinstate the plaintiff back to work after her maternity leave, the

employer sought to unlawfully exclude the plaintiff from the workplace. In this case, management

choose to exclude the plaintiff because of her gender, while male employees were not terminated

from employment. In addition, alleged justification for her termination was a fabricated pretext.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays that this Honorable Court declares that

Defendants’ conduct was illegal and in violation of legal statutes herein identified, and that it grants

Plaintiff the following remedies:


        A. That this Honorable Court issues a Declaratory Judgment declaring that Defendants’
              actions and/or omissions violate applicable law.
        B. That this Honorable Court award Plaintiff all loss benefits, and other equitable relief.
        C. That this Honorable Court enjoins Defendants from engaging in additional
              discrimination and retaliation against the Plaintiff.


                                                    10
        Case 3:18-cv-02001-WGY Document 1 Filed 12/23/18 Page 11 of 11

       D. That this Honorable Court award compensatory and general damages in the amount
           of $1,000,000.00 against all Defendants sued in their individual and/or representative
           capacities, for the Plaintiff, or an amount to be determined according to proof during
           the trial, as a remedy for the mental and emotional distress and discomfort that
           Plaintiff suffered, as provided by laws of the United States and the Commonwealth.
       E. That this Honorable Court award exemplary and punitive damages in the amount of
           $1,000,000.00 against all Defendants sued in their individual and/or representative
           capacities, or an amount to be determined at trial, in light of Defendants’ willful,
           wanton, and malicious acts with conscious disregard and indifference to her rights.
       F. That this Honorable Court award Plaintiff her costs, expenses, and attorney’s fees.
       G. Pre-judgment interest; and as indicated above, the Plaintiff seeks compensatory
           damages, statutory damages, punitive damages, injunctive relieve and any other relief
           this Court deems equitable, just and appropriate.

                                            JURY DEMAND

   Plaintiff respectfully requests a jury trial on all issues triable to a jury.

In San Juan, Puerto Rico, on this 23rd. Day of December 2018.

                                                Respectfully submitted,

                                                /S/ Humberto Cobo-Estrella
                                                Humberto Cobo-Estrella, Esq.
                                                USDC-PR230108
                                                PO Box 366451
                                                San Juan, Puerto Rico 00936-6451
                                                Tel. (787) 529-7140
                                                Email: hcobo@hcounsel.com


                                  CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading was filed electronically. Notice of this filing

will be sent to all parties for whom counsel has entered an operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system. I further certify that a copy of

the foregoing pleading will be served upon all parties for whom counsel has not yet entered an

appearance electronically.

                                                /S/ Humberto Cobo-Estrella, Esq.
                                                    Attorney for the Plaintiff

                                                  11
